{¶ 1} Petitioner is the defendant in State v. Kittrell, Cuyahoga County Court of Common Pleas Case No. CR-376183, 377059 and 416690. Petitioner avers that he is entitled to relief in habeas corpus because: he has been denied his right to a speedy trial; and respondent, Adult Parole Authority, does not have the authority to arrest or supervise him under post-release control. For the reasons stated below, we dismiss the petition sua sponte.
 {¶ 2} In Griffin v. McFaul, Cuyahoga App. No. 81658, 2002-Ohio-4929, Griffin contended "that he [was] entitled to relief in habeas corpus because: he [had] been denied his right to a speedy trial; [and] * * * the Adult Parole Authority [did] not have authority to arrest or supervise him under post-release control * * *." Id. at ¶ 1. This court dismissed Griffin sua sponte for failure to state a claim and noted that appeal is the appropriate remedy for reviewing both a claimed violation of speedy trial rights and the issue of whether a defendant is properly subject to post-release control. In light of Griffin, therefore, we hold that Kittrell has failed to state a claim for relief in habeas corpus.
 {¶ 3} The petition is also deficient in several aspects. As was the case in Griffin, Kittrell has failed to: support his complaint with an affidavit specifying the details of the claim as required by Local Rule 45(B)(1)(a); include the addresses of the parties as required by Civ.R. 10(A); attach a copy of the commitment papers to the petition as required by R.C. 2725.04(D); and support his complaint with the affidavit required by R.C. 2969.25(A). Each of these defects is a sufficient ground for dismissal of this action.
 {¶ 4} Accordingly, we dismiss this action sua sponte. Kittrell to pay costs. The clerk is directed to serve upon the parties notice of this judgment and its date of entry upon the journal. Civ.R. 58(B).
Writ dismissed.
JAMES J. SWEENEY, J., and DIANE KARPINSKI, J., CONCUR.